DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on December 9, 2020.  As directed by the amendment, Claims 1, 2, 4, 12, 14-18, 27, and 29 have been amended.  Claims 30 and 31 are new claims.  Claims 5-11 and 20-26 have been canceled.  Claims 1-4, 12-19, and 27-31 are pending in the instant application.
Regarding the Office Action filed July 9, 2020:
Applicant has resolved all objections with the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However, additional objections have been found.  Please see below for more details.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 101.  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference 
Claim Objections
Claims 1, 15, and 17 are objected to because of the following informalities:  
The phrase “an abdomen” should be changed to --the abdomen-- for consistency (Claim 1, Line 7).
The phrase “LBI a” should be changed to --LBI is a-- to correct the grammatical error (Claim 1, Line 21; Claim 15, Line 18).
The phrase “changes in measured” should be changed to --changes in a measured-- to correct the grammatical error (Claim 1, Line 21; Claim 15, Line 18).
The phrase “applying respiratory” should be changed to --applying the respiratory-- for consistency (Claim 17, Line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali et al. (US 8,545,416) in view of Warren et al. (“Chest wall motion in preterm infants using respiratory inductive plethysmography”, 1997) and Miesel et al. (US 2007/0123758).
Regarding Claim 1, Kayyali discloses a method of managing respiration of a subject comprising the steps of: placing a first respiratory motion monitor around a ribcage of the subject (respiration belts contain strain gauge and piezo-electric transducers that can indirectly measure a subject’s respirations and the variability of respirations by providing a signal that correlates to thoracic/abdominal expansion/contractions, at least two belts are used, Column 16, Lines 55-67 and Column 17, Lines 1-5; the ribcage is part of the thorax); placing a second respiratory motion monitor around an abdomen of the subject (respiration belts contain strain gauge and piezo-electric transducers that can indirectly measure a subject’s respirations and the variability of respirations by providing a signal that correlates to thoracic/abdominal expansion/contractions, at least two belts are used, Column 16, Lines 55-67 and Column 17, Lines 1-5); monitoring 
Kayyali fails to disclose wherein the numerical value is a respiratory fatigue index (RFI) calculated according to the following formula: RFI=α1 (Ø) + α2 (LBI) + α3 (RR) + α4 (HR) + α5 (σ) (Formula 1) where: α1, α2, α3, α4, and α5 are weighting coefficients, Ø is a phase angle 
However, Warren, of the same field of endeavor, teaches a study on preterm infant tidal breathing (Abstract) including Ø is a phase angle calculated between the ribcage motion data and the abdomen motion data (phase angle, synchronous ribcage/abdominal motion has phase angle of 0 degrees, page 2297, paragraph 1; page 2297, Fig 3; Table 1, page 2298), σ is a variance of the phase angle from a predetermined phase angle (phase shifts of sinusoid electrical waves, page 2297, paragraph 1; Table 1, page 2298; variance in phase angle can be tied with the ribcage contribution since it takes into account phase angles and amplitudes shown in Fig 4), RR is a respiratory rate as measured from the ribcage motion data and the abdomen motion data (respiratory frequency, they are Respiratory Inductive Plethysmography (RIP) measurements, page 2297, paragraph 3; Table 1, page 2298), and LBI a labored breathing index calculated based on changes in measured volume of the rib cage from the ribcage motion data (labored breathing index was a global assessment of chest wall motion that reflected both phasic relationships of ribcage and abdomen movement, page 2297, paragraph 4; Table 1, page 2298) since these are known parameters used with plethysmography in studies and to indicate ribcage and abdomen asynchrony (page 2299, paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add these parameters to the parameters or measurements of Kayyali, as taught by Warren, since these are known parameters used with 
Kayyali-Warren combination fails to teach wherein the numerical value is a respiratory fatigue index (RFI) calculated according to the following formula: RFI=α1 (Ø) + α2 (LBI) + α3 (RR) + α4 (HR) + α5 (σ) (Formula 1) where: α1, α2, α3, α4, and α5 are weighting coefficients; HR is a variance of a detected heart rate from a predetermined heart rate.
However, Miesel, of the same field of endeavor, teaches a device determining values indicating a patient’s sleep (Abstract) including a weighted sum with weighting coefficients (sleep probability metric values may be combined by average or sum, which may be weighted, in order to determine whether the patient is asleep based on the plurality of physiological parameters, paragraph 0017; physiological parameters include heart rate and respiration rate, paragraph 0065; processor may apply a weighting factor to one or more of the sleep probability metric values, paragraph 0109) and HR is a variance of a detected heart rate from a predetermined heart rate (physiological parameters include heart rate and respiration rate, paragraph 0065; variability of heart rate may be low value when patient is asleep, paragraph 0106; processor may detect arousal based on increase of heart rate and heart rate variability, paragraph 0119; processor may monitor heart rate based on electrogram signal, paragraph 0111) to evaluate the effectiveness of a therapy, improve the quality of the patient’s sleep, and to identify if the patient has fallen asleep (paragraphs 0008 and 0017).  Miesel also teaches the use of respiration belts that are plethysmography belts (paragraph 0193).

Kayyali-Warren-Miesel combination fails to teach wherein the numerical value is a respiratory fatigue index (RFI) calculated according to the following formula: RFI=α1 (Ø) + α2 (LBI) + α3 (RR) + α4 (HR) + α5 (σ) (Formula 1).
However, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to create the weighted sum equation above since Kayyali-Warren-Miesel combination already discusses the use of various sensors to quantify the severity of a subject’s sleeping disorder (Kayyali: one or more sensors are used to develop data or signals for determining a quantitative level of severity of a subject’s sleeping disorder and/or symptoms, Column 24, Lines 60-65) and having the above parameters being used in a weighted sum (Warren: Table 1, page 2298; Miesel: sleep probability metric values may be combined by average or sum, which may be weighted, in order to determine whether the patient is asleep based on the plurality of physiological parameters, paragraph 0017; physiological parameters include heart rate and respiration rate, paragraph 0065; processor may apply a weighting factor to one or more of the sleep probability metric values, paragraph 0109).  Additionally, creating an 
Regarding Claim 3, Kayyali-Warren-Miesel combination teaches the respiratory therapy is selected from continuous positive airway pressure (CPAP) (Kayyali: device and method of titrating a sleep disorder treatment, particularly PAP and CPAP treatment, Column 13, Lines 59-67).
Regarding Claim 4, Kayyali-Warren-Miesel combination teaches wherein the first and second respiratory motion monitors are respiratory inductance plethysmography (RIP) devices (Kayyali: measurements of airflow is preferably measured using devices such as respiratory inductance plethysmography, Column 3, Lines 29-36).
Regarding Claim 15, Kayyali discloses an apparatus for managing respiration of a subject comprising: a first respiratory motion monitor that, in operation, is associated with a ribcage of the subject and configured to detect motion of the subject's ribcage and provide ribcage motion data indicative of the detected motion (respiration belts contain strain gauge and piezo-electric transducers that can indirectly measure a subject’s respirations and the variability of respirations by providing a signal that correlates to thoracic/abdominal expansion/contractions, at least two belts are used, Column 16, Lines 55-67 and Column 17, Lines 1-5; the ribcage is part of the thorax); a second respiratory motion monitor that, in operation, is associated with an abdomen of the subject and configured to detect motion of the subject’s abdomen and provide abdomen motion data indicative of the detected motion (respiration belts contain strain gauge and piezo-electric transducers that can indirectly measure a subject’s respirations and the variability of respirations by providing a signal that correlates to thoracic/abdominal expansion/contractions, at 
Kayyali fails to disclose wherein the numerical value is a respiratory fatigue index (RFI) calculated according to the following formula: RFI=α1 (Ø) + α2 (LBI) + α3 (RR) + α4 (HR) + α5 (σ) (Formula 2) where: α1, α2, α3, α4, and α5 are weighting coefficients, Ø is a phase angle calculated between the ribcage motion data and the abdomen motion data, LBI a labored breathing index calculated based on changes in measured volume of the rib cage from the ribcage motion data, RR is a respiratory rate as measured from the ribcage motion data and the abdomen motion data,   Attorney Docket No. 045009-0049-00-US-550157HR is a variance of a detected heart rate from a predetermined heart rate, and σ is a variance of the phase angle from a predetermined phase angle.
However, Warren, of the same field of endeavor, teaches a study on preterm infant tidal breathing (Abstract) including Ø is a phase angle calculated between the ribcage motion data and the abdomen motion data (phase angle, synchronous ribcage/abdominal motion has phase angle of 0 degrees, page 2297, paragraph 1; page 2297, Fig 3; Table 1, page 2298), σ is a variance of the phase angle from a predetermined phase angle (phase shifts of sinusoid electrical waves, page 2297, paragraph 1; Table 1, page 2298; variance in phase angle can be tied with the ribcage contribution since it takes into account phase angles and amplitudes shown in Fig 4), RR is a respiratory rate as measured from the ribcage motion data and the abdomen motion data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add these parameters to the parameters or measurements of Kayyali, as taught by Warren, since these are known parameters used with plethysmography in studies and to indicate ribcage and abdomen asynchrony (Warren: page 2299, paragraph 4).  Tracking the ribcage and abdomen synchrony would allow clinicians to detect any abnormalities in the signal as well as plot a well-known loop known as the Konno-Mead loop (Warren: Page 2297, Fig 3).
Kayyali-Warren combination fails to teach wherein the numerical value is a respiratory fatigue index (RFI) calculated according to the following formula: RFI=α1 (Ø) + α2 (LBI) + α3 (RR) + α4 (HR) + α5 (σ) (Formula 2) where: α1, α2, α3, α4, and α5 are weighting coefficients; HR is a variance of a detected heart rate from a predetermined heart rate.
However, Miesel, of the same field of endeavor, teaches a device determining values indicating a patient’s sleep (Abstract) including a weighted sum with weighting coefficients (sleep probability metric values may be combined by average or sum, which may be weighted, in order to determine whether the patient is asleep based on the plurality of physiological parameters, paragraph 0017; physiological parameters include heart rate and respiration rate, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a weighted sum or weighting coefficients with these parameters and the heart rate being a variance of a detected heart rate from a predetermined heart rate as one of the parameters, as taught by Miesel, to evaluate the effectiveness of a therapy, improve the quality of the patient’s sleep, and to identify if the patient has fallen asleep (Miesel: paragraphs 0008 and 0017).  This can become advantageous especially for collecting multiple amounts of data and combining it into one value that allows for easy assessment.  Additionally, utilizing weighted sums to collect multiple parameters and combining them is a technique known by one of ordinary skill in the art.
Kayyali-Warren-Miesel combination fails to teach wherein the numerical value is a respiratory fatigue index (RFI) calculated according to the following formula: RFI=α1 (Ø) + α2 (LBI) + α3 (RR) + α4 (HR) + α5 (σ) (Formula 2).
However, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to create the weighted sum equation above since Kayyali-Warren-
Regarding Claim 16, Kayyali-Warren-Miesel combination teaches the claimed invention of Claim 15.  Kayyali-Warren-Miesel combination also teaches each of said respiratory motion monitors comprises a sensor that in use is attached to the patient (Kayyali: respiration belts contain strain gauge and piezo-electric transducers that can indirectly measure a subject’s respirations and the variability of respirations by providing a signal that correlates to thoracic/abdominal expansion/contractions, at least two belts are used, Column 16, Lines 55-67 and Column 17, Lines 1-5; sensors 420 and/or 426 attached to patient, Fig 8), a wireless transmitter (Kayyali: 434, Fig 8) that transmits in real time the sensor output, as the ribcage motion data or abdomen motion data, as applicable, to the central processor (Kayyali: signal or data from one or more sensors is collected by diagnostic device 441 which comprises radio, antenna, and microprocessor, Column 52, Lines 55-67; data storage/viewing device for viewing 
The current Kayyali-Warren-Miesel combination fails to teach a processor connected to the sensor that obtains an output from the sensor and having more than one processor.
However, Kayyali teaches various embodiments can include steps of processing or pre-processing the signals received from sensors attached to the subject and the processor or preprocessor could be distributed between two or more components of the device to allow preprocessing to correct artifacts present in the sensor signals (Kayyali: Column 30, Lines 49-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distribute the processor or pre-processor to be between two or more components of the device, as taught by Kayyali, to allow preprocessing to correct artifacts present in the sensor signals (Column 30, Lines 49-67).
Regarding Claim 18, Kayyali-Warren-Miesel combination teaches the respiratory therapy device is selected from a group consisting of devices operative to administer continuous positive airway pressure (CPAP) (Kayyali: device and method of titrating a sleep disorder treatment, particularly PAP and CPAP treatment, Column 13, Lines 59-67).
Regarding Claim 19, Kayyali-Warren-Miesel combination teaches the monitors comprise respiratory inductance plethysmography (RIP) monitors (Kayyali: measurements of airflow is preferably measured using devices such as respiratory inductance plethysmography, Column 3, Lines 29-36).

Claims 12, 13, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali et al. (US 8,545,416), Warren et al. (“Chest wall motion in preterm infants using respiratory inductive plethysmography”, 1997), and Miesel et al. (US 2007/0123758) as applied to Claims 1 and 15, and in further view of Vitullo (US 2018/0113482).
Regarding Claim 12, Kayyali-Warren-Miesel combination teaches the claimed invention of Claim 9. Kayyali-Warren-Miesel combination fails to teach initially setting the weighting coefficients to be equal to each other.
However, Vitullo, reasonably pertinent to the problem of setting different weights for weighted sums, teaches a HVAC system (Abstract) including initially setting coefficients to be equal to each other (equal weighting combine assigns equal weight to each component model predictions, paragraph 0133; equation provided in paragraph 0133) to provide a simple technique that is computationally inexpensive and to reduce combined estimate error variance (paragraph 0135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use equal weighting by setting weighting coefficients to be equal to each other, as taught by Vitullo, to provide a simple technique that is computationally inexpensive and to reduce combined estimate error variance (Vitullo: paragraph 0135).  This can be advantageous for the device since it is taking in multiple parameters and combining them together which would require a lot of computational effort.  Additionally, setting the weights to be equal during initial set up provides a starting baseline before any changes are made.
Regarding Claim 13, Kayyali-Warren-Miesel-Vitullo combination teaches after determining the parameters (Vitullo: component model prediction may be a calculated value 
Regarding Claim 27, Kayyali-Warren-Miesel combination teaches the claimed invention of Claim 15. Kayyali-Warren-Miesel combination fails to teach initially setting the weighting coefficients to be equal to each other.
However, Vitullo, reasonably pertinent to the problem of setting different weights for weighted sums, teaches a HVAC system (Abstract) including initially setting coefficients to be equal to each other (equal weighting combine assigns equal weight to each component model predictions, paragraph 0133; equation provided in paragraph 0133) to provide a simple technique that is computationally inexpensive and to reduce combined estimate error variance (paragraph 0135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use equal weighting by setting weighting coefficients to be equal to each other, as taught by Vitullo, to provide a simple technique that is computationally inexpensive and to reduce combined estimate error variance (Vitullo: paragraph 0135).  This can be advantageous for the device since it is taking in multiple parameters and 
Regarding Claim 28, Kayyali-Warren-Miesel-Vitullo combination teaches after determining the parameters (Vitullo: component model prediction may be a calculated value based on one or more measured values, each input can have an uncertainty associated therewith, paragraph 0139), adjusting one or more of the coefficients in a direction to reduce the relative weighting of one or more parameters having a high value (higher uncertainty, paragraph 0139) relative to one or more parameters having a lower value (Vitullo: lower uncertainty, paragraph 0139; predictions that are less certain or higher uncertainty can be assigned a lesser weight whereas predictions that are more certain or lower uncertainty can be assigned greater weight, paragraph 0139; reduces combined estimate error variance by assigning greater weights to more accurate or more certain component model predictions and lesser weights to less accurate or less certain component model predictions, paragraph 0140).

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali et al. (US 8,545,416), Warren et al. (“Chest wall motion in preterm infants using respiratory inductive plethysmography”, 1997), and Miesel et al. (US 2007/0123758) as applied to Claims 1 and 15 in view of Ujhazy et al. (US 2006/0084877).
Regarding Claim 14, Kayyali-Warren-Miesel combination teaches the claimed invention of Claim 1.  Kayyali-Warren-Miesel combination fails to teach monitoring the respiration for a period of at least five minutes, deriving multiple numerical values during the period and averaging the multiple numerical values.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to average multiple numerical values by at least 5 minutes, as taught by Ujhazy, since this is a known method of measuring and indicating different stages of breathing and to allow for a determination of stages of sleep (Ujhazy: paragraph 0057).  This becomes particularly important in recording and analyzing data since Kayyali-Warren-Miesel combination is a device suited for sleep apnea.  It is also obvious for one to change the amount of time used to average the numerical values in order to adjust the dynamics of the device for different patients.
Regarding Claim 29, Kayyali-Warren-Miesel combination teaches the claimed invention of Claim 15.  Kayyali-Warren-Miesel combination fails to teach monitoring the respiration for a period of at least five minutes, deriving multiple numerical values during the period and averaging the multiple numerical values.
However, Ujhazy, of the same field of endeavor, teaches a method and apparatus for assessing and treating heart failure (Abstract) including monitoring the respiration for a period of at least five minutes, deriving multiple numerical values during the period and averaging the multiple numerical values (minute ventilation is preferably averaged over a period of time like 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to average multiple numerical values by at least 5 minutes, as taught by Ujhazy, since this is a known method of measuring and indicating different stages of breathing and to allow for a determination of stages of sleep (Ujhazy: paragraph 0057).  This becomes particularly important in recording and analyzing data since Kayyali-Warren-Miesel combination is a device suited for sleep apnea.  It is also obvious for one to change the amount of time used to average the numerical values in order to adjust the dynamics of the device for different patients.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali et al. (US 8,545,416), Warren et al. (“Chest wall motion in preterm infants using respiratory inductive plethysmography”, 1997), and Miesel et al. (US 2007/0123758) as applied to Claims 1 and 15 in view of Matthews et al. (US 7,827,988).
Regarding Claim 2, Kayyali-Warren-Miesel combination teaches the claimed invention of Claim 1.  Kayyali-Warren-Miesel combination also teaches while applying the respiratory therapy to the subject, monitoring respiratory motion of the ribcage of the subject using the first respiratory motion monitor (Kayyali: respiration belts contain strain gauge and piezo-electric transducers that can indirectly measure a subject’s respirations and the variability of respirations by providing a signal that correlates to thoracic/abdominal expansion/contractions, at least two belts are used, Column 16, Lines 55-67 and Column 17, Lines 1-5; ribcage is part of the thorax); monitoring respiratory motion of the abdomen of the subject using the second respiratory motion 
Kayyali-Warren-Miesel combination fails to teach when the renewed numerical value is outside the first threshold, increasing the previously applied intensity of the respiratory therapy; and when the renewed numerical value is outside a second threshold, reducing the previously applied intensity of the respiratory therapy.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second threshold and a voting system to the processor of Kayyali-Warren-Miesel combination, as taught by Matthews, to provide an indication of the patient’s response to the pressure being provided and to determine what actions to take (Matthews: Column 33, Lines 35-42).  This improvement provides feedback to the device in order for the device to adapt accordingly if a treatment is improving the patient’s condition or not.  It also allows the device to assess the condition of the patient based on statistical analysis.  
Regarding Claim 17, Kayyali-Warren-Miesel combination teaches the claimed invention of Claim 15.  Kayyali-Warren-Miesel combination also teaches while applying respiratory therapy to the subject, monitor an additional respiratory motion of the ribcage of the subject and 

However, Matthews, of the same field of endeavor, teaches a pressure support system (Abstract) including when the renewed numerical value is outside the first threshold (error window is below a threshold level 462, vote -1 is generated which means getting worse, Column 31, Lines 30-48; table shows the three conditions with significant degradation, no change, and significant improvement, Column 32, Lines 50-67), increasing the previously applied intensity of the respiratory therapy (if during pressure decrease the patient inspiratory flow has degraded, the patient will be quickly increased, Column 34, Lines 41-58); and when the renewed numerical value is outside a second threshold (error window is above threshold level 460, a vote 1 is generated, in between 460 and 462, vote of 0 is generated, Column 31, Lines 30-48), reducing the previously applied intensity of the respiratory therapy (if there is no patient flow profile degradation detected, the ramp and trending will continue until the minimum system pressure is reached, Column 34, Lines 41-58) to provide an indication of the patient’s response to the pressure being provided and to determine what actions to take (Column 33, Lines 35-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second threshold and a voting system to the processor of Kayyali-Warren-Miesel combination, as taught by Matthews, to provide an indication of the patient’s response to the pressure being provided and to determine what actions to take (Matthews: Column 33, Lines 35-42).  This improvement provides feedback to the device .  

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali et al. (US 8,545,416), Warren et al. (“Chest wall motion in preterm infants using respiratory inductive plethysmography”, 1997), and Miesel et al. (US 2007/0123758) as applied to Claims 1 and 15 in view of Rocque et al. (US 2014/0303503), as evidenced by Banet et al. (US 2011/0257552).
Regarding Claim 30, Kayyali-Warren-Miesel combination teaches the claimed invention of Claim 1.  Kayyali-Warren-Miesel combination also teaches Ø is a phase angle calculated between the ribcage motion data and the abdomen motion data (Warren: phase angle, synchronous ribcage/abdominal motion has phase angle of 0 degrees, page 2297, paragraph 1; page 2297, Fig 3; Table 1, page 2298).  Kayyali-Warren-Miesel combination fails to teach the phase angle is calculated by normalizing the ribcage motion data (y) and the abdomen motion data (x) based on a plurality (N) of received signals of ribcage motion data and abdomen motion data using the following formula: 
Ø=cos-1[Σx(n)y(n)]/{√[Σx(n)2 Σy(n)2]} (Formula 3) where: n=0 to N-1
However, Rocque, of the same field of endeavor, teaches an apparatus and method for determining respiration signals from a subject (Abstract) including the determination of respiration signals based on motion vectors derived from different portion of the subject like thoracic and abdominal respiration (paragraph 0027) since it is known that these motion signals can be turned into vectors.

Kayyali-Warren-Miesel-Rocque combination fails to teach the phase angle is calculated by normalizing the ribcage motion data (y) and the abdomen motion data (x) based on a plurality (N) of received signals of ribcage motion data and abdomen motion data using the following formula: 
Ø=cos-1[Σx(n)y(n)]/{√[Σx(n)2 Σy(n)2]} (Formula 3) where: n=0 to N-1
However, since Kayyali-Warren-Miesel-Rocque combination already shows that the motion data can be vectors (Rocque: paragraph 0027), it would be obvious for one of ordinary skill in the art before the effective filing date of the invention to utilize the Formula 3 above since the formula comes from well-known formulas called the Dot Product and the Cosine Similarity Formula.  The vector dot product is as follows:
                
                    a
                    ∙
                    b
                    =
                    |
                    a
                    |
                    |
                    b
                    |
                    c
                    o
                    s
                     
                    θ
                
            
The variables a and b are the vectors and θ is the angle in between.  A simple rearrangement of variables can be done by one of ordinary skill in the art to solve for the angle in between the two vectors.  
                
                     
                    θ
                    =
                    
                        
                            c
                            o
                            s
                        
                        
                            -
                            1
                        
                    
                    
                        
                            a
                            ∙
                            b
                        
                        
                            |
                            a
                            |
                            |
                            b
                            |
                        
                    
                
            
Since it is already established in Kayyali-Warren-Miesel-Rocque combination that the phase angle is determined by looking at the ribcage and abdominal motion data (Warren: phase 
The Cosine Similarity Formula (which happens to be derived from the Dot Product) is as follows:
                
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    θ
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                A
                                            
                                            
                                                i
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                B
                                            
                                            
                                                i
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
            
The variables A and B are vectors and θ is the angle in between.  The Sum Operator is there to accommodate for non-zero vectors.  A simple rearrangement of variable can be done by one of ordinary skill in the art to solve for the angle in between the two vectors.
                
                    θ
                    =
                    
                        
                            c
                            o
                            s
                        
                        
                            -
                            1
                        
                    
                    [
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                A
                                            
                                            
                                                i
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                B
                                            
                                            
                                                i
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    ]
                
            
Since it is already established in Kayyali-Warren-Miesel-Rocque combination that the phase angle is determined by looking at the ribcage and abdominal motion data (Warren: phase angle, synchronous ribcage/abdominal motion has phase angle of 0 degrees, page 2297, paragraph 1; page 2297, Fig 3; Table 1, page 2298), one of ordinary skill in the art before the effective filing date of the invention can solve the phase angle between two motion vectors through the Cosine Similarity Formula.
If there is any doubt regarding the use of the dot product and Cosine Similarity Formula, see Banet et al. (US 2011/0257552), of the same field of endeavor, which teaches a system for measuring the respiratory rate (RR) from a patient (Abstract) including the use of the dot product as a way to find the angle between gravity vector and the vertical, horizontal, and normal axes 
Regarding Claim 31, Kayyali-Warren-Miesel combination teaches the claimed invention of Claim 15.  Kayyali-Warren-Miesel combination also teaches Ø is a phase angle calculated between the ribcage motion data and the abdomen motion data (Warren: phase angle, synchronous ribcage/abdominal motion has phase angle of 0 degrees, page 2297, paragraph 1; page 2297, Fig 3; Table 1, page 2298).  Kayyali-Warren-Miesel combination fails to teach the phase angle is calculated by normalizing the ribcage motion data (y) and the abdomen motion data (x) based on a plurality (N) of received signals of ribcage motion data and abdomen motion data using the following formula: 
Ø=cos-1[Σx(n)y(n)]/{√[Σx(n)2 Σy(n)2]} (Formula 4) where: n=0 to N-1
However, Rocque, of the same field of endeavor, teaches an apparatus and method for determining respiration signals from a subject (Abstract) including the determination of respiration signals based on motion vectors derived from different portion of the subject like thoracic and abdominal respiration (paragraph 0027) since it is known that these motion signals can be turned into vectors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to record the ribcage and abdomen motion data as vectors, as taught by Rocque, since it is known that these motion signals can be turned into vectors.  It is also obvious that such motion data would be vectors since that would be the only way for the phase angle to be derived.  Additionally, the vectors can be extracted from the wave signal.

Ø=cos-1[Σx(n)y(n)]/{√[Σx(n)2 Σy(n)2]} (Formula 4) where: n=0 to N-1
However, since Kayyali-Warren-Miesel-Rocque combination already shows that the motion data can be vectors (Rocque: paragraph 0027), it would be obvious for one of ordinary skill in the art before the effective filing date of the invention to utilize the Formula 4 above since the formula comes from well-known formulas called the Dot Product and the Cosine Similarity Formula.  The vector dot product is as follows:
                
                    a
                    ∙
                    b
                    =
                    |
                    a
                    |
                    |
                    b
                    |
                    c
                    o
                    s
                     
                    θ
                
            
The variables a and b are the vectors and θ is the angle in between.  A simple rearrangement of variables can be done by one of ordinary skill in the art to solve for the angle in between the two vectors.  
                
                     
                    θ
                    =
                    
                        
                            c
                            o
                            s
                        
                        
                            -
                            1
                        
                    
                    
                        
                            a
                            ∙
                            b
                        
                        
                            |
                            a
                            |
                            |
                            b
                            |
                        
                    
                
            
Since it is already established in Kayyali-Warren-Miesel-Rocque combination that the phase angle is determined by looking at the ribcage and abdominal motion data (Warren: phase angle, synchronous ribcage/abdominal motion has phase angle of 0 degrees, page 2297, paragraph 1; page 2297, Fig 3; Table 1, page 2298), one of ordinary skill in the art before the effective filing date of the invention can solve the phase angle between two motion vectors through the dot product.
The Cosine Similarity Formula (which happens to be derived from the Dot Product) is as follows:
                
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    θ
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                A
                                            
                                            
                                                i
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                B
                                            
                                            
                                                i
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
            
The variables A and B are vectors and θ is the angle in between.  The Sum Operator is there to accommodate for non-zero vectors.  A simple rearrangement of variable can be done by one of ordinary skill in the art to solve for the angle in between the two vectors.
                
                    θ
                    =
                    
                        
                            c
                            o
                            s
                        
                        
                            -
                            1
                        
                    
                    [
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                A
                                            
                                            
                                                i
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                B
                                            
                                            
                                                i
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    ]
                
            
Since it is already established in Kayyali-Warren-Miesel-Rocque combination that the phase angle is determined by looking at the ribcage and abdominal motion data (Warren: phase angle, synchronous ribcage/abdominal motion has phase angle of 0 degrees, page 2297, paragraph 1; page 2297, Fig 3; Table 1, page 2298), one of ordinary skill in the art before the effective filing date of the invention can solve the phase angle between two motion vectors through the Cosine Similarity Formula.
If there is any doubt regarding the use of the dot product and Cosine Similarity Formula, see Banet et al. (US 2011/0257552), of the same field of endeavor, which teaches a system for measuring the respiratory rate (RR) from a patient (Abstract) including the use of the dot product as a way to find the angle between gravity vector and the vertical, horizontal, and normal axes (Banet: paragraphs 0146, 0147, 0150, and 0153) since it is a known formula used for measuring the angles between different positioning vectors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including respiratory devices using the dot product in calculations similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785